Exhibit 10.1

EXECUTION VERSION

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made as of
the 2nd day of January, 2019 and is effective as of June 6, 2018 (the “Effective
Date”) and amends and restates the Employment Agreement originally effective as
of June 6, 2015, as amended and restated effective as of August 4, 2016, (the
“Original Agreement”), by and among Cedar Realty Trust, Inc., a Maryland
corporation (the “Corporation”), Cedar Realty Trust Partnership, L.P., a
Delaware limited partnership (the “Partnership”), and Philip Mays (the
“Executive”).

WHEREAS, the parties intend to replace the Original Agreement with this
Agreement effective as of the Effective Date.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1. Position and Responsibilities.

1.1 The Executive shall serve in an executive capacity as Executive Vice
President, Chief Financial Officer and Treasurer of both the Corporation and the
Partnership with duties consistent therewith and shall perform such other
functions and undertake such other responsibilities as are customarily
associated with such capacity, and shall report to the President and/or Chief
Executive Officer of the Corporation (the “CEO”). The Executive shall also hold
such directorships and officerships in the Corporation, the Partnership and any
of their subsidiaries to which, from time to time, the Executive may be elected
or appointed during the term of this Agreement.

1.2 The Executive shall devote Executive’s full business time and skill to the
business and affairs of the Corporation and the Partnership and to the promotion
of their interests.

2. Term of Employment.

2.1 The term of employment shall continue until terminated in accordance with
the provisions hereof (the “Term”). The Executive’s employment with the
Corporation and the Partnership will continue to be “at will,” meaning that the
Executive’s employment may be terminated by the Corporation, the Partnership or
the Executive at any time and for any reason subject to the terms of this
Agreement.

2.2 For purposes of this Agreement, the term “Cause” shall mean any of the
following actions by the Executive: (a) willful failure to comply with any of
the material terms of this Agreement or of the Corporation’s Code of Ethics,
which shall not be cured within 10 days after written notice, or if the same is
not of a nature that it can be completely cured within such 10 day period, if
Executive shall have failed to commence to cure the same within such 10 day
period and shall have failed to pursue the cure of the same diligently
thereafter; (b)



--------------------------------------------------------------------------------

engagement in gross misconduct that is demonstrably injurious to the business or
reputation of the Corporation or the Partnership; (c) knowing and willful
neglect or refusal to attend to the material duties assigned to the Executive by
the Board of Directors of the Corporation (the “Board”), which shall not be
cured within 10 days after written notice; (d) intentional misappropriation of
property of the Corporation or the Partnership to the Executive’s own use;
(e) the commission by the Executive of an act of fraud or embezzlement;
(f) Executive’s conviction for a felony; or (g) the Executive’s engaging in any
activity which is prohibited pursuant to Section 5 of this Agreement, which
shall not be cured within 10 days after written notice.

2.3 For purposes of this Agreement, the term “Good Reason” shall mean any of the
following: (i) a material breach of this Agreement by the Corporation or the
Partnership which shall not be cured within 30 days after written notice; (ii) a
material reduction or adverse change in the Executive’s duties or
responsibilities without the Executive’s written consent; or (iii) the
relocation of the Executive’s office or the Corporation’s or Partnership’s
executive offices to a location more than 30 miles from the Executive’s Port
Washington office (or any future office which the Executive agrees to work
from). The Corporation or the Partnership, as applicable, shall have 30 days
after receipt of the Executive’s notice of termination for Good Reason in which
to cure the failure, breach or infraction described in the notice of
termination. If the failure, breach or infraction is timely cured by the
Corporation or the Partnership to the reasonable satisfaction of the Executive,
the notice of termination for Good Reason shall become null and void.

2.4 As used herein, a “Change in Control” shall be deemed to occur if: (i) there
shall be consummated (x) any consolidation or merger of the Corporation or the
Partnership in which the Corporation or the Partnership is not the continuing or
surviving corporation or pursuant to which the stock of the Corporation or the
units of the Partnership would be converted into cash, securities or other
property, other than a merger or consolidation of the Corporation or Partnership
in which the holders of the Corporation’s stock immediately prior to the merger
or consolidation hold more than fifty percent (50%) of the stock or other forms
of equity of the surviving corporation immediately after the merger, or (y) any
sale, lease, exchange or other transfer (in one transaction or series of related
transactions) of all, or substantially all, the assets of the Corporation or the
Partnership; (ii) the Board approves any plan or proposal for liquidation or
dissolution of the Corporation or the Partnership; or (iii) any person acquires
more than 29% of the issued and outstanding common stock of the Corporation.

3. Compensation.

3.1 The Partnership shall pay to the Executive for the services to be rendered
by the Executive hereunder to the Corporation and the Partnership a base salary
at the rate of $400,000.00 per annum. The base salary shall be payable in
accordance with the Corporation’s or Partnership’s normal payroll practices, but
not less frequently than twice a month. Such base salary will be reviewed at
least annually and may be increased (but not decreased) by the Board in its sole
discretion. The Executive shall participate in the Corporation’s annual bonus
plan for senior executive officers and will be entitled to participate in the
Corporation’s long-term incentive compensation plan. The Executive’s target
annual bonus shall be equal to 95% of the Executive’s annual base salary. The
payment of any bonus or payment of any long-term equity incentive award is
within the discretion of, and subject to the requirements established by, the
Board, based on recommendations of the Compensation Committee of the Board.

 

2



--------------------------------------------------------------------------------

3.2 The Executive and his family shall be entitled to participate in, and
receive benefits from, on the basis comparable to other senior executives, any
insurance, medical, disability, or other employee benefit plan of the
Corporation, the Partnership or any of their subsidiaries which may be in effect
at any time during the course of Executive’s employment by the Corporation and
the Partnership and which shall be generally available to senior executives of
the Corporation, the Partnership or any of their subsidiaries, subject to the
terms of such plans.

3.3 The Partnership agrees to reimburse the Executive for all reasonable and
necessary out-of-pocket business expenses incurred by the Executive on behalf of
the Corporation or the Partnership in the course of Executive’s duties hereunder
upon the presentation by the Executive of appropriate vouchers therefore in
accordance with the policies and procedures of the Corporation or the
Partnership as are in effect from time to time, including a cell phone, portable
computer, mileage incurred in connection with the Corporation or the
Partnership’s business in the same manner as other senior employees, continuing
accounting and finance education, professional licenses and organizations and
conferences such as ICSC and NAREIT, as well as attendance at other conferences
that are pre-approved by the CEO. In recognition of Executive’s need for an
automobile for business purposes, the Corporation or the Partnership will
reimburse the Executive for Executive’s lease payments or financing for an
automobile in an amount not to exceed $500.00 a month. In addition, the
Executive shall be reimbursed for all costs of the automobile, such as
insurance, maintenance and gasoline, incurred in connection with the
Corporation’s business in the same manner as other senior employees of the
Corporation.

3.4 The Executive shall be entitled each year of this Agreement to paid vacation
in accordance with the Corporation’s or Partnership’s policies as are in effect
from time to time, but not less than four weeks plus personal and floating
holidays (and a ratable number of sick days), which if not taken during such
year will be forfeited (unless management requests postponement).

3.5 Each of the Corporation and the Partnership shall have the right to obtain
for their respective benefits an appropriate life insurance policy on the life
of the Executive, naming the Corporation or the Partnership as the
beneficiary. If requested by the Corporation or the Partnership, the Executive
agrees to cooperate with the Corporation or the Partnership, as the case may be,
in obtaining such policy.

3.6 If, during the period of employment hereunder, because of illness or other
incapacity, the Executive shall fail for a period of 90 consecutive days, or for
shorter periods aggregating more than six months during the term of this
Agreement, to render the services contemplated hereunder, then the Corporation
or the Partnership, at either of their options, may terminate the term of
employment hereunder by notice from the Corporation or the Partnership, as the
case may be, to the Executive, effective on the giving of such notice. During
any period of disability of Executive during the term hereof, the Corporation
shall continue to pay to Executive the salary and bonus, which the Executive has
earned and accrued as of the date of termination of employment.

 

3



--------------------------------------------------------------------------------

3.7 In the event of the death of the Executive during the term hereof, the
employment hereunder shall terminate on the date of death of the Executive.

3.8 Each of the Corporation and the Partnership shall have the right, on written
notice to the Executive, to terminate the Executive’s employment for Cause or
without Cause, such termination to be effective as of the date on which notice
is given or as of such later date otherwise specified in the notice. The
Executive shall have the right, on 30 days advance written notice to the
Corporation and the Partnership, to resign the Executive’s employment for Good
Reason, such termination to be effective as of the 30th day following when such
notice is given or as of such later date otherwise specified in the notice or
otherwise agreed to by the Corporation and Executive; provided, however, that
Good Reason shall cease to exist for any event on the 60th day following the
occurrence of the event unless the Executive has given the Corporation and the
Partnership written notice, in accordance with this Section 3.8.

4. Severance Compensation Upon Termination of Employment.

4.1 Termination Generally. If the Executive’s employment with the Corporation or
the Partnership shall be terminated for any reason, the Corporation and the
Partnership shall pay or provide to the Executive (or to the Executive’s
authorized representative or estate) (i) any base salary earned through the date
of termination, unpaid expense reimbursements (subject to, and in accordance
with, Section 3.3 of this Agreement) and unused vacation that accrued through
the date of termination on or before the time required by law but in no event
more than 30 days after the date of termination; and (ii) any vested benefits
the Executive may have under any employee benefit or compensation plan of the
Corporation or the Partnership through the date of termination, which vested
benefits shall be paid and/or provided in accordance with the terms of such
employee benefit or compensation plans (collectively, the “Accrued Benefits”).

4.2 Without Cause or for Good Reason. Except as otherwise provided herein, if
the Executive’s employment with the Corporation or the Partnership shall be
terminated (a) by the Corporation or Partnership other than for Cause or (b) by
the Executive for Good Reason, in addition to the Accrued Benefits, the
Corporation and the Partnership shall:

(i) pay to the Executive as severance pay, on the eighth (8th) day after the
Executive signs and delivers to the Corporation a general release of any and all
claims he may have against the Corporation and Partnership, a lump sum payment
equal to 150% of the sum of the Executive’s annual base salary at the rate
applicable on the date of termination and the Executive’s target annual bonus
for the then-current fiscal year, exclusive of any long-term incentive stock
awards;

(ii) arrange to provide Executive, for a 12 month period (or such shorter period
as Executive may elect), with disability, accident and health insurance
substantially similar to those insurance benefits which Executive is receiving
immediately prior to the date of termination to the extent obtainable upon
reasonable terms; provided, however, if it is not so obtainable the Corporation
shall pay to the

 

4



--------------------------------------------------------------------------------

Executive in cash the annual amount paid by the Corporation or the Partnership
for such benefits during the previous year of the Executive’s
employment. Benefits otherwise receivable by Executive pursuant to this
Section 4.1(ii) shall be reduced to the extent comparable benefits are actually
received by the Executive during such 12 month period following his termination
(or such shorter period elected by the Executive), and any such benefits
actually received by Executive shall be reported by the Executive to the
Corporation within 10 days of receiving such benefits; and

(iii) any options granted to Executive to acquire common stock of the
Corporation, any restricted shares of common stock of the Corporation issued to
the Executive, and any other awards granted to the Executive under any employee
benefit plan that have not vested, shall immediately vest on such termination.

Notwithstanding the foregoing, if the Executive’s employment with the
Corporation or the Partnership shall be terminated (a) by the Corporation or
Partnership other than for Cause or (b) by the Executive for Good Reason, in
each case within 90 days prior to or 12 months following a Change in Control as
defined in Paragraph 2.4 herein, then: (x) with respect to the severance pay
provided in (i) above, “250%” shall be substituted for “150%” and (y) with
respect to the severance benefits provided in (ii) above, “24 month period”
shall be substituted for “12 month period.”

4.3 Due to Death or Disability. If the Executive’s employment is terminated
pursuant to Sections 3.6 or 3.7, then he shall be entitled to the insurance
benefits provided in 4.2(ii) above and the equity award vesting provided in
4.2(iii) above. In addition, if the Executive’s employment is terminated
pursuant to Section 3.6, then he shall also be entitled to a lump sum payment
equal to the Executive’s annual base salary at the rate applicable on the date
of termination. The amounts payable pursuant to this Section 4.3 shall be
reduced by any amounts payable to the Executive under any life or disability
insurance policy sponsored by the Corporation or the Partnership.

4.4 (a) The Executive shall not be required to mitigate damages or the amount of
any payment provided for under this Agreement by seeking other employment or
otherwise, nor, except to the extent provided in Section 4.2(ii) above, shall
the amount of any payment provided for under this Agreement be reduced by any
compensation earned by the Executive as a result of employment by another
employer.

(b) The provisions of this Agreement, and any payment provided for hereunder,
shall not reduce any amounts otherwise payable, or in any way diminish the
Executive’s existing rights, or rights which would accrue solely as a result of
the passage of time, under any benefit plan of the Corporation or Partnership,
or other contract, plan or arrangement.

5. Other Activities During Employment.

5.1 The Executive shall not during the term of this Agreement undertake or
engage in any other employment, occupation or business enterprise. Subject to
compliance with the provisions of this Agreement, the Executive may engage in
reasonable activities with respect to personal investments of the Executive.

 

5



--------------------------------------------------------------------------------

5.2 During the term of this Agreement, without the prior approval of the Board
of Directors, neither the Executive nor any entity in which he may be interested
as a partner, trustee, director, officer, employee, shareholder, option holder,
lender of money or guarantor, shall be engaged directly or indirectly in any
real estate development, leasing, marketing or management activities other than
through the Corporation and the Partnership, except for activities existing on
the date of this Agreement which have been disclosed to the Corporation;
provided, however, that the foregoing shall not be deemed to (a) prohibit the
Executive from being on the Board of Directors of another entity, (b) prevent
the Executive from investing in securities if such class of securities in which
the investment is so made is listed on a national securities exchange or is
issued by a company registered under Section 12(g) of the Securities Exchange
Act of 1934, so long as such investment holdings do not, in the aggregate,
constitute more than 1% of the voting stock of any company’s securities or
(c) prohibit passive investments, subject to any limitations contained in
subparagraph (b) above.

5.3 The Executive shall not, willfully or as a result of gross negligence, at
any time during this Agreement or after the termination hereof directly or
indirectly divulge, furnish, use, publish or make accessible to any person or
entity any Confidential Information (as hereinafter defined), except pursuant to
subpoena, court order or applicable law. In the event the Executive is required
to divulge, furnish, use or publish Confidential Information pursuant to
subpoena, court order or applicable law, Executive will provide the Corporation
with a minimum of five (5) days’ notice before doing so. Any records of
Confidential Information prepared by the Executive or which come into
Executive’s possession during this Agreement are and remain the property of the
Corporation or the Partnership, as the case may be, and upon termination of
Executive’s employment all such records and copies thereof shall be either left
with or returned to the Corporation or the Partnership, as the case may be.

5.4 The term “Confidential Information” shall mean information disclosed to the
Executive or known, learned, created or observed by Executive as a consequence
of or through employment by the Corporation and the Partnership, not generally
known in the relevant trade or industry, about the Corporation’s or the
Partnership’s business activities, services and processes, including but not
limited to information concerning advertising, sales promotion, publicity, sales
data, research, copy, leasing, other printed matter, artwork, photographs,
reproductions, layout, finances, accounting, methods, processes, business plans,
contractors, lessee and supplier lists and records, potential lessee and
supplier lists, and contractor, lessee or supplier billing.

5.5 Nothing in this Agreement shall be interpreted or applied to prohibit the
Executive from making any good faith report to any governmental agency or other
governmental entity concerning any acts or omissions that the Executive may
believe to constitute a possible violation of federal or state law or making
other disclosures that are protected under the whistleblower provisions of
applicable federal or state law or regulation. In addition, for the avoidance of
doubt, pursuant to the federal Defend Trade Secrets Act of 2016, the Executive
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that (i) is made (A) in
confidence to a federal, state or local government official, either directly or
indirectly, or to an attorney; and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

 

6



--------------------------------------------------------------------------------

6. Post-Employment Activities.

6.1 During the term of the Executive’s employment by or with the Corporation or
the Partnership, and for one (1) year from the date of the termination of the
Executive’s employment (the “Post Termination Period”), the Executive shall not,
without the prior written consent of the Corporation and the Partnership, for
himself or on behalf of or in conjunction with any other person, persons,
company, firm, partnership, corporation, business, group or other entity (each,
a “Person”), work on or participate in the acquisition, leasing, financing,
pre-development or development of any project or property which was considered
by the Corporation or the Partnership or any of their respective affiliates for
acquisition, leasing, financing, pre-development or development at any time
during the Executive’s employment.

6.2 During the term of his employment by or with the Corporation or the
Partnership, and thereafter during the Post Termination Period, the Executive
shall not, for any reason whatsoever, directly or indirectly, for himself or on
behalf of or in conjunction with any other Person:

(i) so that the Corporation and the Partnership may maintain an uninterrupted
workforce, solicit and/or hire any Person who is at the time of termination of
employment, or has been within six (6) months prior to the time of termination
of the Executive’s employment, an employee of the Corporation or the Partnership
or any of their respective affiliates, for the purpose or with the intent of
enticing such employee away from or out of the employ of the Corporation or the
Partnership or any of their respective affiliates, provided that the Executive
shall be permitted to call upon and hire any member of the Executive’s immediate
family;

(ii) in order to protect the Confidential Information and proprietary rights of
the Corporation and the Partnership, solicit, induce or attempt to induce any
Person who or that is, at the time of termination of the Executive’s employment,
or has been within six (6) months prior to the time of termination of the
Executive’s employment, an actual customer, client, business partner, property
owner, developer or tenant or a prospective customer, client, business partner,
property owner, developer or tenant (i.e., a customer, client, business partner,
property owner, developer or tenant who is party to a written proposal or letter
of intent with the Corporation or the Partnership, in each case written less
than six (6) months prior to termination of the Executive’s employment) of the
Corporation or the Partnership, for the purpose or with the intent of
(A) inducing or attempting to induce such Person to cease doing business with
the Corporation or the Partnership or any of their respective affiliates, or
(B) in any way interfering with the relationship between such Person and the
Corporation or the Partnership or any of their respective affiliates; or

(iii) solicit, induce or attempt to induce any Person who is or that is, at the
time of termination of the Executive’s employment, or has been within six
(6) months prior to the time of termination of the Executive’s employment, a
tenant, supplier, licensee or consultant of, or provider of goods or services to
the Corporation or the Partnership or any of their respective affiliates, for
the purpose or with the intent of (A) inducing or attempting to induce such
Person to cease doing business with the Corporation or the Partnership or any of
their respective affiliates or (B) in any way interfering with the relationship
between such Person and the Corporation or the Partnership or any of their
respective affiliates.

 

7



--------------------------------------------------------------------------------

6.3 Because of the difficulty of measuring economic losses to the Corporation or
the Partnership as a result of a breach of the foregoing covenants, and because
of the immediate and irreparable damage that could be caused to the Corporation
and the Partnership for which the Corporation and the Partnership would have no
other adequate remedy, the Executive agrees that the foregoing covenants, in
addition to and not in limitation of any other rights, remedies or damages
available to the Corporation or the Partnership at law, in equity or under this
Agreement, may be enforced by the Corporation or the Partnership in the event of
the breach or threatened breach by the Executive, by injunctions and/or
restraining orders.

6.4 It is agreed by the parties that the covenants contained in this Section 6
impose a fair and reasonable restraint on the Executive in light of the
activities and business of the Corporation and the Partnership on the date of
the execution of this Agreement and the current plans of the Corporation and the
Partnership; but it is also the intent of the Corporation and the Partnership
and the Executive that such covenants be construed and enforced in accordance
with the changing activities, business and locations of the Corporation and the
Partnership and their respective affiliates throughout the term of these
covenants.

6.5 The covenants in this Section 6 are severable and separate, and the
unenforceability of any specific covenant shall not affect the provisions of any
other covenant. Moreover, in the event any court of competent jurisdiction shall
determine that the scope, time or territorial restrictions set forth herein are
unreasonable, then it is the intention of the parties that such restrictions be
enforced to the fullest extent that such court deems reasonable, and the
Agreement shall thereby be reformed to reflect the same.

6.6 All of the covenants in this Section 6 shall be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of the Executive against the Corporation or the
Partnership whether predicated on this Agreement or otherwise shall not
constitute a defense to the enforcement by the Corporation or the Partnership of
such covenants. It is specifically agreed that the Post Termination Period,
during which the agreements and covenants of the Executive made in this
Section 6 shall be effective, shall be computed by excluding from such
computation any time during which the Executive is in violation of any provision
of this Section 6.

6.7 Notwithstanding any of the foregoing, if any applicable law, judicial ruling
or order shall reduce the time period during which the Executive shall be
prohibited from engaging in any competitive activity described in Section 6
hereof, the period of time for which the Executive shall be prohibited pursuant
to Section 6 hereof shall be the maximum time permitted by law.

7. Assignment. This Agreement shall inure to the benefit of and be binding upon
the Corporation, the Partnership and their successors and assigns, and upon the
Executive and Executive’s heirs, executors, administrators and legal
representatives. The Corporation and the Partnership will require any successor
or assign to all or substantially all of their business or assets to assume and
perform this Agreement in the same manner and to the same extent that the
Corporation and the Partnership would be required to perform if no such
succession or assignment had taken place. This Agreement shall not be assignable
by the Executive.

 

8



--------------------------------------------------------------------------------

8. No Third Party Beneficiaries. This Agreement does not create, and shall not
be construed as creating, any rights enforceable by any person not a party to
this Agreement, except as provided in Section 7 hereof.

9. Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

10. Interpretation. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provisions had never been contained
herein. If, moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.

11. Notices. All notices under this Agreement shall be in writing and shall be
deemed to have been given at the time when mailed by registered or certified
mail, addressed to the address below stated of the party to which notice is
given, or to such changed address as such party may have fixed by notice:

 

To the Corporation

or the Partnership:

   

Cedar Realty Trust, Inc.

44 South Bayles Avenue

Port Washington, NY 11050

Attn: President

To the Executive:    

Philip R. Mays

At the most recent home address on file with the Corporation or the Partnership

provided, however, that any notice of change of address shall be effective only
upon receipt.

12. Waivers. If either party should waive any breach of any provision of this
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

13. Complete Agreement; Amendments. The foregoing is the entire agreement of the
parties with respect to the subject matter hereof and may not be amended,
supplemented, cancelled or discharged except by written instrument executed by
both parties hereto; provided that Section 5.3 of the Original Agreement shall
remain in full force and effect.

14. Governing Law. This Agreement is to be governed by and construed in
accordance with the laws of the State of New York without giving effect to
principles of conflicts of law.

 

9



--------------------------------------------------------------------------------

15. Counterparts. This Agreement may be executed in counterparts, all of which
together shall constitute one agreement binding on all of the parties hereto,
notwithstanding that all such parties are not signatories to the same
counterpart.

16. Arbitration.

16.1 Any controversy, claim or dispute arising out of or relating to the
Executive’s employment or this Agreement or the breach thereof shall be settled
by arbitration in accordance with the then existing JAMS Employment Arbitration
Rules & Procedures, and judgment upon the award rendered by the arbitrator(s)
may be entered in any court having jurisdiction thereof. The parties irrevocably
consent to the jurisdiction of the federal and state courts located in New York
for this purpose. Each such arbitration proceeding shall be located in New York
City.

16.2 The arbitrator(s) may, in the course of the proceedings, order any
provisional remedy or conservatory measure (including, without limitation,
attachment, preliminary injunction or the deposit of specified security) that
the arbitrator(s) consider to be necessary, just and equitable. The failure of a
party to comply with such an interim order may, after due notice and opportunity
to cure with such noncompliance, be treated by the arbitrator(s) as a default,
and some or all of the claims or defenses of the defaulting party may be
stricken and partial or final award entered against such party, or the
arbitrator(s) may impose such lesser sanctions as the arbitrator(s) may deem
appropriate. A request for interim or provisional relief by a party to a court
shall not be deemed incompatible with the agreement to arbitrate or a waiver of
that agreement. The arbitrator shall have the authority to grant any party all
remedies otherwise available by law, including injunctions, but the arbitrator
shall not have the power to grant any remedy that would not be available in
state or federal court.

16.3 Notwithstanding the foregoing, the Corporation and the Partnership shall be
entitled to seek judicial relief to enforce the provisions of Sections 5 and 6
of this Agreement. The claims that will not be subject to this Section 16 are
any claims the Executive may have for workers’ compensation or unemployment
compensation benefits or claims that may not, as a matter of law, be subject to
mandatory arbitration provisions.

16.4 Except as provided by applicable law, each party shall bear its own costs
and expenses in connection with any such dispute; provided, however, that if the
arbitrator or court determines that the Executive has prevailed with respect to
at least one material issue, the Corporation shall reimburse the Executive for
his costs and expenses relating to such dispute (including reasonable legal fees
and arbitration expenses). Any such reimbursements shall be made as soon as
practicable and no later than December 31 of the year following the year in
which the Executive incurs the related expense. Any reimbursement in one
calendar year shall not affect the amount that may be reimbursed in any other
calendar year and a reimbursement (or right thereto) may not be exchanged or
liquidated for another benefit or payment.

16.5 The parties agree that the results of any such arbitration proceeding shall
be conclusive and binding upon them.

 

10



--------------------------------------------------------------------------------

16.6 Notwithstanding the foregoing, this Section 16 shall not preclude either
party from pursuing a court action for the sole purpose of obtaining a temporary
restraining order or a preliminary injunction in circumstances in which such
relief is appropriate; provided that any other such relief shall be pursued
through an arbitration proceeding pursuant to this Section 16.

17. Indemnification. During this Agreement and thereafter, the Corporation and
the Partnership shall indemnify the Executive to the fullest extent permitted by
law against any judgments, fine, amounts paid in settlement and reasonable
expenses (including attorneys’ fees) in connection with any claim, action or
proceeding (whether civil or criminal) against the Executive as a result of the
Executive serving as an officer or director of the Corporation or the
Partnership, in or with regard to any other entity, employee benefit plan or
enterprise (other than arising out of the Executive’s act of willful misconduct,
gross negligence, misappropriation of funds, fraud or breach of this
Agreement). This indemnification shall be in addition to, and not in lieu of,
any other indemnification the Executive shall be entitled to pursuant to the
Corporation’s or Partnership’s Articles of Incorporation, By-Laws, Agreement of
Limited Partnership or otherwise. Following the Executive’s termination of
employment, the Corporation and the Partnership shall continue to cover the
Executive under the then existing director’s and officer’s insurance, if any,
for the period during which the Executive may be subject to potential liability
for any claim, action or proceeding (whether civil or criminal) as a result of
his service as an officer or director of the Corporation or the Partnership or
in any capacity at the request of the Corporation or the Partnership, in or with
regard to any other entity, employee benefit plan or enterprise on the same
terms such coverage was provided during this Agreement, at the highest level
then maintained for any then current or former officer or director.

18. Section 409A.

18.1 It is the intention of the Corporation and the Partnership that all
payments and benefits under this Agreement shall be made and provided in a
manner that is either exempt from or intended to avoid taxation under
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
to the extent applicable. Any ambiguity in this Agreement shall be interpreted
to comply with the above. The Executive acknowledges that the Corporation and
the Partnership have made no representations as to the treatment of the
compensation and benefits provided hereunder and the Executive has been advised
to obtain his own tax advice.

18.2 Each amount or benefit payable pursuant to this Agreement shall be deemed a
separate payment for purposes of Section 409A.

18.3 For all purposes under this Agreement, any iteration of the word
“termination” (e.g., “terminated”) with respect to the Executive’s employment,
shall mean a separation from service within the meaning of Section 409A.

18.4 Notwithstanding anything in this Agreement to the contrary, in the event
the stock of the Corporation is publicly traded on an established securities
market or otherwise and the Executive is a “specified employee” (as determined
under the Corporation’s administrative procedure for such determinations, in
accordance with Section 409A) at the time of the Executive’s termination of
employment, any payments under this Agreement that are

 

11



--------------------------------------------------------------------------------

deemed to be deferred compensation subject to Section 409A shall not be paid or
begin payment until the earlier of (i) the Executive’s death or (ii) the first
payroll date following the six (6) month anniversary of the Executive’s date of
termination of employment; provided, however, that the Corporation if so
requested by the Executive agrees to contribute any such payments required to be
made to the Executive to a rabbi trust established by the Corporation for the
benefit of the Executive.

18.5 Any reimbursements provided under this Agreement shall be made as soon as
practicable and no later than December 31 of the year following the year in
which such expenses are incurred, or such earlier date as provided under any
plan or policy of the Corporation or Partnership, as applicable.

19. Section 280G.

19.1 Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Corporation
or the Partnership to or for the benefit of the Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, calculated in a manner consistent with Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and the applicable
regulations thereunder (the “Aggregate Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code, then the Aggregate Payments
shall be reduced (but not below zero) so that the sum of all of the Aggregate
Payments shall be $1.00 less than the amount at which the Executive becomes
subject to the excise tax imposed by Section 4999 of the Code; provided that
such reduction shall only occur if it would result in the Executive receiving a
higher After Tax Amount (as defined below) than the Executive would receive if
the Aggregate Payments were not subject to such reduction. In such event, the
Aggregate Payments shall be reduced in the following order, in each case, in
reverse chronological order beginning with the Aggregate Payments that are to be
paid the furthest in time from consummation of the transaction that is subject
to Section 280G of the Code: (1) cash payments not subject to Section 409A;
(2) cash payments subject to Section 409A; (3) equity-based payments and
acceleration; and (4) non-cash forms of benefits; provided that in the case of
all the foregoing Aggregate Payments all amounts or payments that are not
subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be
reduced before any amounts that are subject to calculation under Treas. Reg.
§1.280G-1, Q&A-24(b) or (c).

19.2 For purposes of this Section 19, the “After Tax Amount” means the amount of
the Aggregate Payments less all federal, state, and local income, excise and
employment taxes imposed on the Executive as a result of the Executive’s receipt
of the Aggregate Payments. For purposes of determining the After Tax Amount, the
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation applicable to individuals for the calendar year
in which the determination is to be made, and state and local income taxes at
the highest marginal rates of individual taxation in each applicable state and
locality, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.

19.3 The determination as to whether a reduction in the Aggregate Payments shall
be made pursuant to Section 19 shall be made by a nationally recognized
accounting firm

 

12



--------------------------------------------------------------------------------

selected by the Corporation and the Partnership (the “Accounting Firm”), which
shall provide detailed supporting calculations to the Corporation, the
Partnership and the Executive within 15 business days of the date of
termination, if applicable, or at such earlier time as is reasonably requested
by the Corporation and the Partnership or the Executive. Any determination by
the Accounting Firm shall be binding upon the Corporation and the Partnership
and the Executive.

20. Survival. The provisions of this Agreement shall survive the termination of
this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

Cedar Realty Trust, Inc. By:   /s/ Bruce J. Schanzer   Title: President and
Chief Executive Officer Cedar Realty Trust Partnership, L.P. By:  

Cedar Realty Trust, Inc.,

General Partner

By:   /s/ Bruce J. Schanzer   Title: President and Chief Executive Officer   /s/
Philip R. Mays   Philip R. Mays